IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00243-CV

                 IN THE MATTER OF W.E.J., A JUVENILE



                         From the County Court at Law
                            Navarro County, Texas
                           Trial Court No. C2114-JV


                                   OPINION


      In two issues, appellant, W.E.J., asserts that the trial court violated his Sixth

Amendment right of confrontation when it denied his request for forensic interviews of

two child victims to be transcribed and then translated from Spanish to English. See

U.S. CONST. VI. We affirm.

                                    I.    BACKGROUND

      On July 31, 2013, the State filed an original adjudication petition against

appellant, alleging that appellant had committed two acts of aggravated sexual assault

of a child against K.O. and two acts of indecency with a child against G.O.—both of

whom are appellant’s nieces.    At the conclusion of the trial, the jury adjudicated
appellant on one count of aggravated sexual assault and two counts of indecency with a

child. After receiving the jury’s verdicts, the trial court determined that appellant was

“in need of rehabilitation or the protection of the public or the child requires that

disposition be made.” Thereafter, the trial court conducted a disposition hearing. At

the conclusion of the hearing, the trial court placed appellant on probation until his

eighteenth birthday. Subsequently, appellant filed a motion for new trial, which was

overruled by operation of law. See TEX. R. CIV. P. 329b(c). This appeal followed.

                                         II.    ANALYSIS

        In both of his issues on appeal, appellant challenges the trial court’s denial of his

request for the forensic interviews of the child victims to be transcribed and translated

from Spanish to English, arguing that the trial court’s ruling violated his Sixth

Amendment right to confront and cross-examine witnesses. See U.S. CONST. amend. VI.

We disagree.

        Article 39.15 of the Code of Criminal Procedure provides the procedure for the

trial court to follow regarding a request for discovery of a child advocacy center’s

forensic interview to the defense. See TEX. CODE CRIM. PROC. ANN. art. 39.15 (West

Supp. 2014). Specifically, article 39.15(c) provides the following: “A court shall deny

any request by a defendant to copy, photograph, duplicate, or otherwise reproduce” a

recording of the interview “provided that the state makes the property or material

reasonably available to the defendant.” Id. art. 39.15(c). A recording of the interview is

“reasonably available to the defendant if, at a facility under the control of the state, the

state provides ample opportunity for the inspection, viewing, and examination of the . .

In the Matter of W.E.J.                                                                Page 2
. material by the defendant, the defendant’s attorney, and any individual the defendant

seeks to qualify to provide expert testimony at trial.” Id. art. 39.15(d).

        Here, the record shows that appellant’s counsel viewed the video of the forensic

interviews of K.O. and G.O. and that he used a translator to transcribe and translate the

interviews of the child victims from Spanish to English.              Nevertheless, appellant

requested that the trial court allow for a translated transcription of the interviews to be

played in front of the jury. The State responded that the granting of appellant’s request

would result in an unauthorized duplication of the interviews, which constitutes a

violation of article 39.15(c). See id. art. 39.15(c). After a hearing, the trial court denied

appellant’s request.

        Because article 39.15(c) requires the trial court to deny a request to duplicate or

reproduce evidence depicting or describing sexual abuse against a child, and because

we believe that appellant’s request amounted to an unauthorized duplication of the

interviews, we cannot say that the trial court abused its discretion in denying

appellant’s request to have the forensic interviews of the child victims translated and

transcribed for the jury. See id.; State v. Dittman (In re District Attorney’s Office of the 25th

Judicial Dist.), 358 S.W.3d 244, 246 (Tex. Crim. App. 2011) (holding that the discretion of

the trial court in matters of discovery includes the discretion to exercise the statutory

authority to order production of evidence for inspection and copying); Martinez v. State,

327 S.W.3d 727, 736 (Tex. Crim. App. 2010) (noting that we review the trial court’s

decision to admit or exclude evidence under an abuse-of-discretion standard); see also In

re Ligon, No. 09-14-00262-CR, 2014 Tex. App. LEXIS 6916, at **2-4 (Tex. App.—

In the Matter of W.E.J.                                                                   Page 3
Beaumont June 26, 2014, orig. proceeding) (mem. op., not designated for publication)

(stating that article 39.15 of the Code of Criminal Procedure is well-settled law and that

it “is a mandatory statute that requires the trial court to deny the defendant’s request to

reproduce a child advocacy center’s forensic interview of a child victim”).

        In any event, appellant appears to argue that such a construction of article 39.15

violates his Sixth Amendment right to confront and cross-examine witnesses.               In

support of this contention, appellant relies heavily on the United States Supreme

Court’s decision in Davis v. Alaska, 415 U.S. 308, 94 S. Ct. 1105, 39 L. Ed. 2d 347 (1974),

and the Court of Criminal Appeals’ decision in Coronado v. State, 351 S.W.3d 315 (Tex.

Crim. App. 2011). We do not find either case to be persuasive in this matter.

        The Davis case involved a decision by the trial court that prevented the

defendant from cross-examining a juvenile witness about his adjudication for burglary

and his probationary status. 415 U.S. at 310-12, 94 S. Ct. at 1107-08. The Davis court

stated that the rights to confront and impeach a witness guaranteed by the Sixth

Amendment supersede the right of a witness to testify free from embarrassment and

with an unblemished reputation. Id. at 320, 94 S. Ct. at 1112. More specifically, the

Davis court held that: “The State’s policy interest in protecting the confidentiality of a

juvenile offender’s record cannot require yielding of so vital a constitutional right as the

effective cross-examination for bias of an adverse witness.” Id. at 320, 94 S. Ct. at 1112.

        Here, the record demonstrates that appellant’s counsel viewed the video of the

forensic interviews and used his own translator to transcribe and translate word for

word the interviews of the child victims from Spanish to English.             Additionally,

In the Matter of W.E.J.                                                                Page 4
appellant vigorously cross-examined the child victims, G.O. and K.O., and the forensic

interviewer, Yesenia Gonzalez. The record reflects that appellant impeached and cross-

examined all of the witnesses regarding inconsistencies and potential biases and

motives. In fact, appellant’s counsel also questioned Gonzalez’s interpretation of the

Spanish interviews by comparing her testimony to that of appellant’s translation of the

interviews. It is not the case that appellant was prevented from confronting or cross-

examining any of the aforementioned witnesses about topics that appellant deemed

relevant.

        Given this evidence, we find that the fact scenario in the instant case is

substantially different from that of Davis. Accordingly, we cannot say that the record

demonstrates that the trial court’s denial of appellant’s motion to translate and

transcribe the videotaped forensic interviews of the child victims damaged appellant’s

right to confront and cross-examine witnesses to the degree shown in Davis.

        Appellant also relies on the Coronado decision.                See 351 S.W.3d at 315.          In

Coronado, the child victim did not testify, and pursuant to section 2 of article 38.071,

written interrogatories were used in lieu of the child’s live testimony.1 Id. at 318-19; see

TEX. CODE CRIM. PROC. ANN. art. 38.071, § 2 (West Supp. 2014). The Court of Criminal

Appeals held that the procedure authorized by section 2 of article 38.071 violated a

defendant’s right to confront witnesses and, thus, was unconstitutional. Coronado, 351



        1Prior to the Coronado decision, parties typically provided written interrogatories to a neutral
interviewer who would then ask the questions in a recorded interview of the child. See TEX. CODE CRIM.
PROC. ANN. art. 38.071, § 2 (West Supp. 2014); see generally Coronado v. State, 351 S.W.3d 315 (Tex. Crim.
App. 2011).

In the Matter of W.E.J.                                                                            Page 5
S.W.3d at 316. Such is not the case here. As noted earlier, both of the child victims

testified, and there is testimony recounting specific instances of sexual abuse allegedly

perpetrated by appellant against the child victims. The written-interrogatory procedure

used in Coronado was not used in the instant case. Furthermore, the record indicates

that appellant’s attorney viewed the video of the forensic interviews and was allowed

to have his own translator watch the video and provide a translation of the interviews.

Given this evidence, we are not persuaded by appellant’s reliance on Coronado.

        Ultimately, appellant has not directed us to any relevant authority holding that

the procedures prescribed in article 39.15 of the Code of Criminal Procedure are

unconstitutional. Instead, appellant supports his contention that article 39.15 deprives

him of his Sixth Amendment right to confront and cross-examine witnesses by

analogizing the circumstances in both Davis and Coronado. See 415 U.S. at 308, 94 S. Ct.

at 1105; see also 351 S.W.3d at 315. And as stated above, we do not find either case to be

persuasive in this matter.      As such, we cannot say that appellant has adequately

demonstrated that his Sixth Amendment rights were violated in this case. We overrule

appellant’s issues on appeal.

                                       III.   CONCLUSION

        Having overruled both of appellant’s issues on appeal, we affirm the judgment

of the trial court.




In the Matter of W.E.J.                                                             Page 6
                                             AL SCOGGINS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 23, 2015
[CV06]




In the Matter of W.E.J.                                    Page 7